




U.S. PLEDGE AGREEMENT


THIS U.S. PLEDGE AGREEMENT (this “Pledge Agreement”) is entered into as of March
14, 2012, among VOXX INTERNATIONAL CORPORATION, a Delaware corporation (the
“Company”), AUDIOVOX ACCESSORIES CORPORATION, a Delaware corporation (“ACC”),
AUDIOVOX ELECTRONICS CORPORATION, a Delaware corporation (“AEC”), AUDIOVOX
CONSUMER ELECTRONICS, INC., a Delaware corporation (“ACEI”), AMERICAN RADIO
CORP., a Georgia corporation (“ARC”), CODE SYSTEMS, INC., a Delaware corporation
(“CSI”), INVISION AUTOMOTIVE SYSTEMS INC., a Delaware corporation (“IAS”),
BATTERIES.COM, LLC, an Indiana limited liability company (“Batteries”), KLIPSCH
GROUP, INC., an Indiana corporation (“Klipsch”, and together with the Company,
ACC, AEC, ACEI, ARC, CSI, IAS, and Batteries, each, a “Domestic Borrower” and
collectively, the “Domestic Borrowers”), each of the Domestic Subsidiaries of
the Company from time to time party hereto (individually a “Domestic Guarantor”
and collectively the “Domestic Guarantors”; the Domestic Guarantors, together
with the Domestic Borrowers, individually a “Pledgor” and collectively the
“Pledgors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”) for the several banks and other financial
institutions as may from time to time become parties to such Credit Agreement
(individually a “Lender” and collectively the “Lenders”).


RECITALS


WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of the date hereof (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”), among the Domestic
Borrowers, the Domestic Guarantors, the other Credit Parties party thereto, the
Lenders party thereto and the Administrative Agent, the Lenders have agreed to
make Loans and to issue and/or acquire participation interests in Letters of
Credit upon the terms and subject to the conditions set forth therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans and
to issue and/or acquire participation interests in Letters of Credit under the
Credit Agreement that the Pledgors shall have executed and delivered this Pledge
Agreement to the Administrative Agent for the ratable benefit of the Lenders and
the other Secured Parties.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.    Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Credit Agreement,
and the following terms that are defined in the Uniform Commercial Code from
time to time in effect in the State of New York (the “UCC”) are used herein as
so defined: Certificated Security, Entitlement Order, Financial Asset,
Investment Company Security, Securities Account, Security, Security Entitlement,
Securities Intermediary and Uncertificated Security.


2.    Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time or otherwise, of the
Credit Party Obligations, each Pledgor hereby pledges and grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a
continuing security interest in any and all right, title and interest of such
Pledgor in and to the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Pledged Collateral”):



1

--------------------------------------------------------------------------------




(a)    Pledged Equity Interests. (i) 100% (or, if less, the full amount owned by
such Pledgor) of the issued and outstanding Equity Interests owned by such
Pledgor of each Domestic Subsidiary set forth on Schedule 3.16(e) to the Credit
Agreement and (ii) 65% (or, if less, the full amount owned by such Pledgor) of
each class of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and
100% (or, if less, the full amount owned by such Pledgor or such lower
percentage that would not reasonably be expected to result in adverse tax
consequences for such Pledgor) of each class of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) (“Non-Voting Equity”) owned by such Pledgor of each first-tier
Foreign Subsidiary set forth on Schedule 3.16(e) to the Credit Agreement
(collectively, together with the Equity Interests and other interests described
in clauses (y) and (z) and in Sections 2(b) and 2(c) below, the “Pledged Equity
Interests”), including, but not limited to, the following:


(y)    subject to the percentage restrictions described above and in Section
2(b) below, all shares, securities, membership interests or other equity
interests representing a dividend on any of the Pledged Equity Interests, or
representing a distribution or return of capital upon or in respect of the
Pledged Equity Interests, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder of, or otherwise in respect of, the
Pledged Equity Interests; and


(z)    subject to the percentage restrictions described above and in Section
2(b) below and without affecting the obligations of the Pledgors under any
provision prohibiting such action hereunder or under the Credit Agreement, in
the event of any consolidation or merger involving the issuer of any Pledged
Equity Interest and in which such issuer is not the surviving entity, all shares
of each class of the Equity Interests of the successor entity formed by or
resulting from such consolidation or merger.


(b)    Additional Interests. (i) 100% (or, if less, the full amount owned by
such Pledgor) of each class of the issued and outstanding Equity Interests owned
or acquired by such Pledgor of any Person which hereafter becomes a Domestic
Subsidiary and (ii) 65% (or, if less, the full amount owned by such Pledgor) of
the Voting Equity and 100% (or, if less, the full amount owned by such Pledgor
or such lower percentage that would not reasonably be expected to result in
adverse tax consequences for such Pledgor) of the Non-Voting Equity owned or
acquired by such Pledgor of any Person which hereafter becomes a first-tier
Foreign Subsidiary, including, without limitation, the certificates representing
such Equity Interests.


(c)    Other Equity Interests. Subject to the percentage restrictions described
above, any and all other Equity Interests owned by the Pledgors in any Domestic
Subsidiary or any first-tier Foreign Subsidiary.


(d)    Proceeds. All proceeds and products of the foregoing, however and
whenever acquired and in whatever form.


Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter pledge and
deliver additional shares of Equity Interests to the Administrative Agent as
collateral security for the Credit Party Obligations. Upon such pledge and
delivery to the Administrative Agent, such additional shares of Equity Interests
shall be deemed to be part of the Pledged Collateral of such Pledgor and shall
be subject to the terms of this Pledge Agreement whether or not Schedule 3.16(e)
to the Credit Agreement is amended to refer to such additional shares.

2

--------------------------------------------------------------------------------






3.    Security for Credit Party Obligations. The security interest created
hereby in the Pledged Collateral of each Pledgor constitutes continuing
collateral security for all of the Credit Party Obligations, whether now
existing or hereafter incurred.


4.    Delivery of the Pledged Collateral; Perfection of Security Interest. Each
Pledgor hereby agrees that:


(a)    Delivery of Certificates and Instruments. Each Pledgor shall deliver as
security to the Administrative Agent (i) simultaneously with or prior to the
execution and delivery of this Pledge Agreement, all certificates representing
the Pledged Equity Interests owned by such Pledgor and (ii) promptly upon the
receipt thereof by or on behalf of a Pledgor, all other certificates and
instruments constituting Pledged Collateral owned by a Pledgor. Prior to
delivery to the Administrative Agent, all such certificates and instruments
constituting Pledged Collateral of a Pledgor shall be held in trust by such
Pledgor for the benefit of the Administrative Agent pursuant hereto. All such
certificates shall be delivered in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, substantially in the form provided in Exhibit A attached hereto.


(b)    Additional Securities. Subject to the percentage restrictions set forth
in Section 2, if such Pledgor shall receive by virtue of its being or having
been the owner of any Pledged Collateral, any (i) certificate, including without
limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of Equity Interests, stock splits,
spin-off or split-off, promissory notes or other instruments; (ii) option or
right, whether as an addition to, substitution for, or an exchange for, any
Pledged Collateral or otherwise; (iii) dividends payable in Equity Interests; or
(iv) distributions of Equity Interests in connection with a partial or total
liquidation, dissolution or reduction of capital, capital surplus or paid-in
surplus, then such Pledgor shall receive such certificate, instrument, option,
right or distribution in trust for the benefit of the Administrative Agent,
shall segregate it from such Pledgor's other property and shall deliver it
forthwith to the Administrative Agent in the exact form received accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit A attached hereto, to be held by the Administrative
Agent as Pledged Collateral and as further collateral security for the Credit
Party Obligations.


(c)    Financing Statements; Other Perfection Actions. Each Pledgor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem reasonably necessary or appropriate in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC,
including, without limitation, any financing statement that describes the
Pledged Collateral as “all personal property” or “all assets” of such Pledgor or
that describes the Pledged Collateral in some other manner as the Administrative
Agent deems reasonably necessary or advisable. Each Pledgor shall also execute
and deliver to the Administrative Agent and/or file such agreements, assignments
or instruments (including affidavits, notices, reaffirmations, amendments and
restatements of existing documents, and any documents as may be necessary if the
law of any jurisdiction other than New York becomes or is applicable to the
Collateral or any portion thereof, in each case as the Administrative Agent may
reasonably request) and do all such other things as the Administrative Agent may
reasonably deem necessary or appropriate (i) to perfect the Administrative
Agent's security interests hereunder, including such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as the Administrative Agent may from time to time
reasonably request in order to perfect

3

--------------------------------------------------------------------------------




and maintain the security interests granted hereunder in accordance with the UCC
and any other personal property security legislation in the appropriate
jurisdictions, (ii) to consummate the transactions contemplated hereby and
(iii) to otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. Each Pledgor agrees to mark its books and records (and to
cause the issuer of the Pledged Equity Interests of such Pledgor to mark its
books and records) to reflect the security interest of the Administrative Agent
in the Pledged Collateral.


(d)    Provisions Relating to Uncertificated Securities, Security Entitlements
and Securities Accounts. The Pledgors shall promptly notify the Administrative
Agent of any Pledged Collateral consisting of an Uncertificated Security or a
Security Entitlement or any Pledged Collateral held in a Securities Account.
With respect to any such Pledged Collateral, (a) the applicable Pledgor and the
applicable issuer of the Uncertificated Security or the applicable Securities
Intermediary shall enter into, upon the request of the Administrative Agent, an
agreement with the Administrative Agent granting control to the Administrative
Agent over such Pledged Collateral, such agreement to be in form and substance
reasonably satisfactory to the Administrative Agent and (b) the Administrative
Agent shall be entitled, upon the occurrence and during the continuance of a
Default or an Event of Default, to notify the applicable issuer of the
Uncertificated Security or the applicable Securities Intermediary that it should
follow the instructions or the Entitlement Orders, respectively, of the
Administrative Agent and no longer follow the instructions or the Entitlement
Orders, respectively, of the applicable Pledgor. Upon receipt by a Pledgor of
notice from a Securities Intermediary of its intent to terminate the Securities
Account of such Pledgor held by such Securities Intermediary, prior to the
termination of such Securities Account the Pledged Collateral in such Securities
Account shall be (i) transferred to a new Securities Account, upon the request
of the Administrative Agent, which shall be subject to a control agreement as
provided above or (ii) transferred to an account held by the Administrative
Agent (in which it will be held until a new Securities Account is established).


5.    Representations and Warranties. Each Pledgor hereby represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that so long as any of the Credit Party Obligations (other than contingent
indemnity obligations that survive termination of the Credit Documents pursuant
to the stated terms thereof) remain outstanding or any Credit Document is in
effect, and until all of the Commitments shall have been terminated:


(a)    Authorization of Pledged Equity Interests. The Pledged Equity Interests
are duly authorized and validly issued, are fully paid and nonassessable and are
not subject to the preemptive rights of any Person. All other shares of Equity
Interests constituting Pledged Collateral are duly authorized and validly
issued, fully paid and nonassessable and not subject to the preemptive rights of
any Person.


(b)    Title. Except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, each Pledgor has
good and indefeasible title to the Pledged Collateral of such Pledgor and will
at all times be the legal and beneficial owner of such Pledged Collateral free
and clear of any Lien, other than Permitted Liens. Except as could not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, there exists no “adverse claim” within the meaning of
Section 8-102 of the UCC with respect to the Pledged Equity Interests of such
Pledgor.


(c)    Exercising of Rights. The exercise by the Administrative Agent of its
rights and remedies hereunder will not violate any material law or governmental
regulation or any material contractual restriction binding on or affecting a
Pledgor or any of its property.



4

--------------------------------------------------------------------------------




(d)    Pledgor's Authority. No material authorization, approval or action by,
and no notice or filing with any Governmental Authority, the issuer of any
Pledged Equity Interests or third party is required either (i) for the pledge
made by a Pledgor or for the granting of the security interest by a Pledgor
pursuant to this Pledge Agreement or (ii) for the exercise by the Administrative
Agent or the Secured Parties of their rights and remedies hereunder (except as
may be required by laws affecting the offering and sale of securities).


(e)    Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Administrative Agent for the ratable benefit
of the Secured Parties, in the Pledged Collateral, except to the extent that the
security interest in the Pledged Collateral would be required to be granted or
perfected under the laws of any jurisdiction outside of the United States of
America. The taking of possession by the Administrative Agent of the
certificates representing the Pledged Equity Interests and all other
certificates and instruments constituting Pledged Collateral will perfect and
establish the first priority of the Administrative Agent's security interest in
such certificated Pledged Equity Interests and such certificates and
instruments, except to the extent that the security interest in the Pledged
Collateral would be required to be granted or perfected under the laws of any
jurisdiction outside of the United States of America. Upon the filing of UCC
financing statements in the location of each Pledgor's state of organization,
the Administrative Agent shall have a first priority perfected security interest
(subject to Permitted Liens) in all uncertificated Pledged Equity Interests
consisting of partnership or limited liability company interests that do not
constitute a Security pursuant to Section 8-103(c) of the UCC, except to the
extent that the security interest in the Pledged Collateral would be required to
be granted or perfected under the laws of any jurisdiction outside of the United
States of America. With respect to any Pledged Collateral consisting of an
Uncertificated Security or a Security Entitlement or any Pledged Collateral held
in a Securities Account, upon execution and delivery by the applicable Pledgor,
the Administrative Agent and the applicable Securities Intermediary or the
applicable issuer of the Uncertificated Security of an agreement granting
control to the Administrative Agent over such Pledged Collateral, the
Administrative Agent shall have a first priority perfected security interest in
such Pledged Collateral, except to the extent that the security interest in the
Pledged Collateral would be required to be granted or perfected under the laws
of any jurisdiction outside of the United States of America. Except as set forth
in this Section and except to the extent that the security interest in the
Pledged Collateral would be required to be granted or perfected under the laws
of any jurisdiction outside of the United States of America, no action is
necessary to perfect the Administrative Agent's security interest.


(f)    No Other Equity Interests. Except as set forth on Schedule 3.16(e) to the
Credit Agreement, as of the Closing Date or as of the last date such Schedule
was updated in accordance with the terms hereof and of the Credit Agreement, no
Pledgor owns any Equity Interest of the Domestic Borrowers or any of their
Domestic Subsidiaries or any of its first-tier Foreign Subsidiaries.


(g)    Partnership and Limited Liability Company Interests. Except as previously
disclosed on Schedule 3.16(e) to the Credit Agreement, none of the Pledged
Equity Interests consisting of partnership or limited liability company
interests (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.


6.    Covenants. Each Pledgor hereby covenants, that so long as any of the
Credit Party Obligations (other than contingent indemnity obligations that
survive termination of the Credit Documents pursuant to the stated terms
thereof) remain outstanding or any Credit Document is in effect, and until all
of the Commitments shall have been terminated, such Pledgor shall:

5

--------------------------------------------------------------------------------






(a)    Defense of Title. Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein of which it is aware
(other than in respect of Permitted Liens); keep the Pledged Collateral free
from all Liens, other than Permitted Liens; and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Credit Documents.


(b)    Further Assurances. Promptly execute and deliver at its expense all
further instruments and documents and take all further action that the
Administrative Agent may reasonably request in order to (i) perfect and protect
the security interest created hereby in the Pledged Collateral of such Pledgor
(including, without limitation, execution and delivery of one or more control
agreements reasonably acceptable to the Administrative Agent, filing of UCC
financing statements and any and all other actions reasonably necessary to
satisfy the Administrative Agent that the Administrative Agent has obtained a
first priority perfected security interest in all Pledged Collateral);
(ii) enable the Administrative Agent to exercise and enforce its rights and
remedies hereunder in respect of the Pledged Collateral of such Pledgor; and
(iii) otherwise effect the purposes of this Pledge Agreement, including, without
limitation, and if requested by the Administrative Agent, delivering to the
Administrative Agent irrevocable proxies in respect of the Pledged Collateral of
such Pledgor.


(c)    Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted (or not otherwise prohibited) under the Credit Agreement.


(d)    Compliance with Securities Laws. File all reports and other information
now or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor, except where failure to file such reports and other information could
not reasonably be expected to have a Material Adverse Effect.


(e)    Issuance or Acquisition of Equity Interests. Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any Equity Interest or hold any Pledged
Equity Interests that consists of an interest in a partnership or a limited
liability company which (i) is dealt in or traded on a securities exchange or in
a securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an Investment Company Security,
(iv) is held in a Securities Account or (v) constitutes a Security or a
Financial Asset.


7.    Performance of Obligations; Advances by Administrative Agent. On failure
of any Pledgor to perform any of the covenants and agreements contained herein,
the Administrative Agent may, at its sole option and in its sole discretion,
perform or cause to be performed the same and in so doing may expend such sums
as the Administrative Agent may reasonably deem advisable in the performance
thereof, including, without limitation, the payment of any insurance premiums,
the payment of any taxes, a payment to obtain a release of a Lien or potential
Lien, expenditures made in defending against any adverse claim and all other
expenditures which the Administrative Agent may make for the protection of the
security interest hereof or may be compelled to make by operation of law. All
such sums and amounts so expended shall be repayable by the Pledgors on a joint
and several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Credit Party Obligations and shall bear interest from the
date said amounts are expended

6

--------------------------------------------------------------------------------




at the Default Rate. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Pledgor, and no such advance or
expenditure therefor, shall relieve the Pledgors of any default under the terms
of this Pledge Agreement or the other Credit Documents. The Administrative Agent
may make any payment hereby authorized in accordance with any bill, statement or
estimate procured from the appropriate public office or holder of the claim to
be discharged without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax assessment, sale, forfeiture, tax lien,
title or claim except to the extent such payment is being contested in good
faith by a Pledgor in appropriate proceedings and against which adequate
reserves are being maintained in accordance with GAAP.


8.    Events of Default. The occurrence of an event which under the Credit
Agreement would constitute an Event of Default shall be an event of default
hereunder (an “Event of Default”).


9.    Remedies.


(a)    General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent shall have, in respect of the
Pledged Collateral of any Pledgor, in addition to the rights and remedies
provided herein, in the other Credit Documents, or by law, the rights and
remedies of a secured party under the UCC or any other applicable law.


(b)    Sale of Pledged Collateral. Upon the occurrence of an Event of Default
and during the continuation thereof, without limiting the generality of this
Section and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker's board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any Secured Party may in such event, bid
for the purchase of such securities. Each Pledgor agrees that, to the extent
notice of sale shall be required by law and has not been waived by such Pledgor,
any requirement of reasonable notice shall be met if notice, specifying the
place of any public sale or the time after which any private sale is to be made,
is personally served on or mailed, postage prepaid, to such Pledgor, in
accordance with the notice provisions of Section 9.2 of the Credit Agreement at
least ten (10) days before the time of such sale. The Administrative Agent shall
not be obligated to make any sale of Pledged Collateral of such Pledgor
regardless of notice of sale having been given. The Administrative Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.


(c)    Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
deem it impracticable to effect a public sale of all or any part of the Pledged
Collateral and that the Administrative Agent may, therefore, determine to make
one or more private sales of any such Pledged Collateral to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such Pledged Collateral for their own account, for investment and not with a
view to the distribution or resale thereof. Each Pledgor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to delay sale of any such Pledged
Collateral for the period of time necessary to permit the issuer of such Pledged
Collateral to register such Pledged Collateral for public sale under the
Securities Act of 1933. Each Pledgor further acknowledges and agrees that any
offer to sell such Pledged Collateral which has been (i) publicly advertised on
a bona fide basis in a newspaper or other publication of general

7

--------------------------------------------------------------------------------




circulation in the financial community of New York, New York (to the extent that
such offer may be advertised without prior registration under the Securities Act
of 1933), or (ii) made privately in the manner described above shall be deemed
to involve a “public sale” under the UCC, notwithstanding that such sale may not
constitute a “public offering” under the Securities Act of 1933, and the
Administrative Agent may, in such event, bid for the purchase of such Pledged
Collateral.


(d)    Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may, in compliance with Sections
9-620 and 9-621 of the UCC (or any successor sections of the UCC) or otherwise
complying with the requirements of applicable law of the relevant jurisdiction,
accept or retain all or any portion of the Pledged Collateral in satisfaction of
the Credit Party Obligations. Unless and until the Administrative Agent shall
have provided such notices, however, the Administrative Agent shall not be
deemed to have retained any Pledged Collateral in satisfaction of any Credit
Party Obligations for any reason.


(e)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable for the deficiency, together with interest thereon at the
Default Rate together with the costs of collection and the reasonable fees of
any attorneys employed by the Administrative Agent to collect such deficiency.
Any surplus remaining after the full payment and satisfaction of the Credit
Party Obligations shall be returned to the Pledgors or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.


(f)    Other Security. To the extent that any of the Credit Party Obligations
are now or hereafter secured by property other than the Pledged Collateral
(including, without limitation, real and other personal property owned by a
Pledgor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, Liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Administrative Agent's
rights or the Credit Party Obligations under this Pledge Agreement or under any
other of the Credit Documents.


10.    Rights of the Administrative Agent.


(a)    Power of Attorney. Each Pledgor hereby designates and appoints the
Administrative Agent, on behalf of the Secured Parties, and each of its
designees or agents as attorney-in-fact of such Pledgor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuation of an Event of Default:


(i)    to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral of such Pledgor, all as the
Administrative Agent may reasonably determine in respect of such Pledged
Collateral;


(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;


(iii)    to defend, settle, adjust or compromise any action, suit or proceeding
brought with respect to the Pledged Collateral and, in connection therewith,
give such discharge or

8

--------------------------------------------------------------------------------




release as the Administrative Agent may deem reasonably appropriate;


(iv)    to pay or discharge taxes, Liens, security interests, or other
encumbrances levied or placed on or threatened against the Pledged Collateral;


(v)    to direct any parties liable for any payment under any of the Pledged
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;


(vi)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Pledged Collateral of such Pledgor;


(vii)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral of
such Pledgor;


(viii)    to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and Liens granted in this Pledge Agreement and in order
to fully consummate all of the transactions contemplated herein;


(ix)    to exchange any of the Pledged Collateral of such Pledgor or other
property upon any merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof and, in connection therewith, deposit
any of the Pledged Collateral of such Pledgor with any committee, depository,
transfer agent, registrar or other designated agency upon such terms as the
Administrative Agent may determine;


(x)    to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral of such Pledgor into the name of the Administrative Agent or into the
name of any transferee to whom the Pledged Collateral of such Pledgor or any
part thereof may be sold pursuant to Section 9 hereof; and


(xi)    to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Pledged Collateral of such Pledgor.


This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Credit Party Obligations (other than
contingent indemnity obligations that survive termination of the Credit
Documents pursuant to the stated terms thereof) remain outstanding, any Credit
Document is in effect, and until all of the Commitments shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Pledge
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or law in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to perfect, protect, preserve and
realize upon its security interest in the Pledged Collateral.


(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time

9

--------------------------------------------------------------------------------




to time assign the Credit Party Obligations or any portion thereof and/or the
Pledged Collateral or any portion thereof to a successor Administrative Agent,
and the assignee shall be entitled to all of the rights and remedies of the
Administrative Agent under this Pledge Agreement in relation thereto.


(c)    The Administrative Agent's Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that Pledgors shall be responsible for preservation of all rights in
the Pledged Collateral of such Pledgor, and the Administrative Agent shall be
relieved of all responsibility for the Pledged Collateral upon surrendering it
or tendering the surrender of it to the Pledgors. The Administrative Agent shall
be deemed to have exercised reasonable care in the custody and preservation of
the Pledged Collateral in its possession if such Pledged Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property, which shall be no less than the treatment employed by a reasonable
and prudent agent in the industry, it being understood that the Administrative
Agent shall not have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not the Administrative Agent has
or is deemed to have knowledge of such matters; or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Pledged
Collateral.


(d)    Voting Rights in Respect of the Pledged Collateral.


(i)    So long as no Event of Default shall have occurred and be continuing, to
the extent permitted by law, each Pledgor may exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral of such Pledgor or
any part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement.


(ii)    Upon the occurrence and during the continuance of a Default or an Event
of Default, all rights of a Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
paragraph (i) of this subsection (d) shall cease and all such rights shall
thereupon become vested in the Administrative Agent which shall then have the
sole right to exercise such voting and other consensual rights.


(e)    Dividend and Distribution Rights in Respect of the Pledged Collateral.


(i)    So long as no Event of Default shall have occurred and be continuing,
each Pledgor may receive and retain any and all dividends (other than dividends
payable in the form of Equity Interests and other dividends constituting Pledged
Collateral which are required to be delivered to the Administrative Agent
pursuant to Section 4 above), distributions or interest paid in respect of the
Pledged Collateral to the extent they are allowed under the Credit Agreement.


(ii)    Upon the occurrence and during the continuation of an Event of Default:


(A)    all rights of a Pledgor to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection (e) shall cease and all such rights
shall thereupon be vested in the Administrative Agent which shall then have the
sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and



10

--------------------------------------------------------------------------------




(B)    all dividends, distributions and interest payments which are received by
a Pledgor contrary to the provisions of clause (A) of this subsection (ii) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor, and shall be forthwith
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Credit Party Obligations.


(f)    Release of Pledged Collateral. The Administrative Agent may release any
of the Pledged Collateral from this Pledge Agreement or may substitute any of
the Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, Lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority Lien
on all Pledged Collateral not expressly released or substituted.


11.    Application of Proceeds. After the exercise of remedies by the
Administrative Agent or the Secured Parties pursuant to Section 7.2 of the
Credit Agreement (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Credit
Documents shall automatically become due and payable in accordance with the
terms of such Section), any proceeds of the Pledged Collateral, when received by
the Administrative Agent or any of the Secured Parties in cash or its
equivalent, will be applied in reduction of the Credit Party Obligations in the
order set forth in Section 2.11(b) of the Credit Agreement, and each Pledgor
irrevocably waives the right to direct the application of such payments and
proceeds.


12.    Costs of Counsel. Subject to Section 9.5 of the Credit Agreement, if at
any time hereafter, whether upon the occurrence of an Event of Default or not,
the Administrative Agent employs counsel to prepare or consider amendments,
waivers or consents with respect to this Pledge Agreement, or to take action or
make a response in or with respect to any legal or arbitral proceeding relating
to this Pledge Agreement or relating to the Pledged Collateral, or to protect
the Pledged Collateral or exercise any rights or remedies under this Pledge
Agreement or with respect to the Pledged Collateral, then the Pledgors agree to
promptly pay upon demand any and all such reasonable documented costs and
expenses of the Administrative Agent or the Secured Parties, all of which costs
and expenses shall constitute Credit Party Obligations hereunder.


13.    Continuing Agreement.


(a)    This Pledge Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Credit Party
Obligations (other than contingent indemnity obligations that survive
termination of the Credit Documents pursuant to the stated terms thereof) remain
outstanding or any Credit Document is in effect, and until all of the
Commitments shall have been terminated. Upon such payment and termination, this
Pledge Agreement shall be automatically terminated and the Administrative Agent
and the Secured Parties shall, upon the request and at the expense of the
Pledgors, forthwith release or terminate all of the Liens, proxies and security
interests granted hereunder and shall deliver all UCC termination statements
and/or other documents reasonably requested by the Pledgors evidencing such
termination. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Pledge Agreement.


(b)    This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Credit Party Obligations is rescinded or must otherwise be restored
or returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar

11

--------------------------------------------------------------------------------




law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Credit Party Obligations is rescinded or must
be restored or returned, all reasonable costs and expenses (including, without
limitation, any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Credit Party
Obligations.


14.    Amendments; Waivers; Modifications. This Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 9.1 of the Credit Agreement.


15.    Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and the Secured Parties and their successors and permitted
assigns; provided, however, that none of the Administrative Agent, Secured
Parties or the Pledgors may assign its rights hereunder, nor may any Pledgor
delegate its duties hereunder, in each case except as permitted by the Credit
Agreement. To the fullest extent permitted by law, each Pledgor hereby releases
the Administrative Agent and each Secured Party, each of their respective
officers, employees and agents and each of their respective successors and
assigns, from any liability for any act or omission relating to this Pledge
Agreement or the Pledged Collateral, except for any liability arising from the
gross negligence or willful misconduct of the Administrative Agent or such
Secured Party or their respective officers, employees and agents, in each case
as determined by a court of competent jurisdiction.


16.    Notices. All notices required or permitted to be given under this Pledge
Agreement shall be in conformance with Section 9.2 of the Credit Agreement.


17.    Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart. Delivery of executed counterparts of
the Pledge Agreement by facsimile or other electronic means shall be effective
as an original and shall constitute a representation that an original shall be
delivered upon the request of the Administrative Agent.


18.    Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning,
construction or interpretation of any provision of this Pledge Agreement.


19.    Governing Law; Submission to Jurisdiction and Service of Process; Waiver
of Jury Trial; Venue. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The terms of Sections 9.13
and 9.16 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.


20.    Severability. If any provision of this Pledge Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


21.    Entirety. This Pledge Agreement and the other Credit Documents represent
the entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to this Pledge Agreement, the

12

--------------------------------------------------------------------------------




other Credit Documents or the transactions contemplated herein and therein.


22.    Survival. All representations and warranties of the Pledgors hereunder
shall survive the execution and delivery of this Pledge Agreement, the other
Credit Documents and the delivery of the Notes and the making of the Loans and
the issuance of the Letters of Credit under the Credit Agreement.


23.    Joint and Several Obligations of Pledgors.


(a)    Each of the Pledgors is accepting joint and several liability hereunder
in consideration of the financial accommodations to be provided by the Lenders
under the Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Pledgors and in consideration of the undertakings of each of the
Pledgors to accept joint and several liability for the obligations of each of
them.


(b)    Each of the Pledgors, jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Credit Party Obligations arising under this Pledge
Agreement, the other Credit Documents, it being the intention of the parties
hereto that all the Credit Party Obligations shall be the joint and several
obligations of each of the Pledgors without preferences or distinction among
them.


(c)    Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, to the extent the obligations of a Pledgor shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Pledgor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).


24.    Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13

--------------------------------------------------------------------------------




Audiovox Pledge Agreement Signature Page




Audiovox Pledge Agreement
Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.




DOMESTIC BORROWERS:    VOXX International corporation,
a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: CFO/Senior Vice President






AUDIOVOX ACCESSORIES CORPORATION, a Delaware corporation




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: CFO/Vice President/Treasurer






AUDIOVOX ELECTRONICS CORPORATION, a Delaware corporation




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: CFO/Secretary/Treasurer






AUDIOVOX CONSUMER ELECTRONICS, INC., a Delaware corporation




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: CFO/Secretary/Treasurer








AMERICAN RADIO CORP., a Georgia corporation




By: /s/ Charles M. Stoehr    

14

--------------------------------------------------------------------------------




Name: Charles M. Stoehr
Title: Vice President






CODE SYSTEMS, INC., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Chief Financial Officer




INVISION AUTOMOTIVE SYSTEMS INC., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President


BATTERIES.COM, LLC, an Indiana limited liability company




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: Secretary






KLIPSCH GROUP, INC., an Indiana corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President







15

--------------------------------------------------------------------------------




DOMESTIC GUARANTORS:        ELECTRONICS TRADEMARK HOLDING
                            COMPANY, LLC, a Delaware corporation




By: /s/ Chris Lis Johnson    
Name: Chris Lis Johnson
Title: Secretary




TECHNUITY, INC., an Indiana corporation




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: Secretary


OMEGA RESEARCH AND DEVELOPMENT TECHNOLOGY LLC, a Delaware limited liability
company




By: /s/ Loriann Shelton    
Name: Loriann Shelton
Title: Secretary


LATIN AMERICA EXPORTS CORP., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Treasurer


KLIPSCH HOLDING LLC, a Delaware limited liability company




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President/Treasurer








KD SALES, LLC, an Indiana limited liability company




By: /s/ Frederick L. Farrar    
Name: Frederick L. Farrar
Title: Executive Vice President/CFO/Treasurer









16

--------------------------------------------------------------------------------




AUDIOVOX WEBSALES LLC, a Delaware limited liability company




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President




AUDIOVOX LATIN AMERICA LTD., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President




AUDIOVOX INTERNATIONAL CORP., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President




AUDIOVOX COMMUNICATIONS CORP., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President/Treasurer




AUDIOVOX GERMAN CORPORATION, a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: CFO/Vice President




AUDIOVOX ASIA INC., a Delaware corporation




By: /s/ Charles M. Stoehr    
Name: Charles M. Stoehr
Title: Vice President/Secretary/Treasurer



17

--------------------------------------------------------------------------------












Accepted and agreed to as of the date first above written.


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent


By:                        
Name:
Title:









18

--------------------------------------------------------------------------------




SCHEDULE 3.16(e) TO THE CREDIT AGREEMENT


PLEDGED EQUITY INTERESTS




Pledgor:
 
 
 
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Pledgor:
 
 
 
 
 
 
Name of Subsidiary
Number of Shares
Certificate Number
Percentage Ownership
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





[TO BE COMPLETED BY THE BORROWERS]

19

--------------------------------------------------------------------------------




EXHIBIT A


Irrevocable Stock Power




FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to
________________________ [the following shares of capital stock of] [all of the
membership interests in] [_____________________], a [____________] [corporation]
[limited liability company]:


[No. of Shares                Certificate No.]






and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such capital stock or equity
interest and to take all necessary and appropriate action to effect any such
transfer. The agent and attorney-in-fact may substitute and appoint one or more
persons to act for him.


[_______________],
a [___________________]


By:                        
Name:                        
Title:                        













20